DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 10/31/2020 is acknowledged and has been entered.  Claims 1, 9, and 18 have been amended.  Claims 11-12 and 20-21 have been cancelled.  Claims 18-31 are withdrawn as drawn to non-elected inventions and species.   Accordingly, claims 1-10, 13-19, and 22-31 are pending, and claims 1-10 and 13-17 are under examination.
Priority
This application does not claim the benefit any applications and has an effective filling date of 03/02/2018.  The specification lists related applications. This is not a proper priority claim. If Applicant intends to claim priority to this application, please correct the ADS. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Bead Extractor Assisted Ready to Use Reagent System (BEARS) for Immunoprecipitation Coupled to MALDI-MS, Analytical Chemistry, 2017, A-F in view of Zhang et al (US2012/0252088), as evidenced by Maldi biotyper CA system, https://www.bruker.com/fileadmin/user_upload/8-PDF-Docs/Separations_MassSpectrometry/Literature/Brochures/1857366_MALDI_Biotyper_CA_brochure_01-2018_ebook.pdf, pages 1-12.
With respect to claims 1, 6 and 8, the claim is directed to an apparatus. However, the parts of the apparatus have intended uses or method steps associated with them. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, the prior art will be analyzed to see if it performed the intended use functions or capable of performing.

 Li, throughout the reference and especially at abstract and 3835 (1st paragraph of experimental section) and Fig. 1 teaches an apparatus (BEARS i-Maldi) for a ligand binding assay (protein assays, which involve binding of antibodies to analytes) of biological samples (clinical samples).   Li at  3835 (1st-2nd paragraph of experimental section)  teaches that the apparatus comprising: a bead well  (a well containing beads) configured to configure a plurality of magnetic bead (see picture and 1st-2nd paragraph), which each of the plurality of magnetic beads comprises an attached bait molecule (antibody), a sample well (well on a well plate) which contains samples of interest (plasma samples (see Fig. 1)/clinical samples (see abstract)), a first 
Li does not teach a filter.
However, Zhang, throughout the reference and especially at abstract, Fig. 3, [0018] , [0022], and [0036], teaches including a filter (36) in an insert (34) that creates a well (which can be considered the sample well, where the wash fluid can go in and out.  The washing should remove the relatively weak bound sample molecules while retaining the relatively strong bound sample molecules. Zhang at id. teaches that beads attached to cells are retained on the filter bottom and this filter allows differentiation between beads that are bound to cells and those that are not bound to cells. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have included a filter in the well, as taught by Zhang, in the apparatus of Li.
One of ordinary skill in the art would have been motivated to have included a filter in the well plate, as taught by Zhang, in the apparatus of Li, in order to separate bound analyte from unbound analyte.
One of ordinary skill in the art would have a reasonable expectation of success, because Zhang demonstrating successfully putting the filter in the plate.
With respect to claim 17, Li at A-E teaches that the sample plate comprises a sample microwell plate. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Bead Extractor Assisted Ready to Use Reagent System (BEARS) for Immunoprecipitation Coupled to .
With respect to claim 3, Li and Zhang do not teach a predetermined volume.
However, JP5302966B2, throughout the reference and especially at 7, teaches that a magnetic device adds a predetermined amount of magnetic beads. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have a magnetic device pick a predetermined amount of beads, as taught by JP5302966B2, in the apparatus of Li, as modified by Zhang.
One of ordinary skill in the art would have been motivated to have a magnetic device pick a predetermined amount of beads, as taught by JP5302966B2, in the apparatus of Li, as modified by Zhang, in order to automate the assay and ensure it is precise by using a precise amount of reagents.
One of ordinary skill in the art would have a reasonable expectation of success, because JP5302966B2 teaches using a magnet to pick a predetermined amount.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Bead Extractor Assisted Ready to Use Reagent System (BEARS) for Immunoprecipitation Coupled to MALDI-MS, Analytical Chemistry, 2017, A-F in view of Zhang et al (US2012/0252088), as evidenced by Maldi biotyper CA system, https://www.bruker.com/fileadmin/user_upload/8-PDF-.
With respect to claims 4-5, Li, as explained above, teaches a bead extractor, but does not teach the specific types of magnets.
However, Kahlmann, throughout the reference and especially at [0026], Fig. 3, and claims 1-5, teaches an assay device with permanent magnet or electromagnet. 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used electromagnets or permanent magnets, as taught by Kahlmann, in the apparatus of Li, as modified by Zhang.
One of ordinary skill in the art would have been motivated to use electromagnets or permanent magnets, as taught by Kahlmann, in the apparatus of Li, as modified by Zhang, as magnets are routinely used as pickers for magnetic beads.
One of ordinary skill in the art would have a reasonable expectation of success, because Kahlmann teaches using magnets successfully to pick magnetic beads.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Bead Extractor Assisted Ready to Use Reagent System (BEARS) for Immunoprecipitation Coupled to MALDI-MS, Analytical Chemistry, 2017, A-F in view of Zhang et al (US2012/0252088), as evidenced by Maldi biotyper CA system, https://www.bruker.com/fileadmin/user_upload/8-PDF-Docs/Separations_MassSpectrometry/Literature/Brochures/1857366_MALDI_Biotyper_CA_brochure_01-2018_ebook.pdf, pages 1-12, as applied to claim 1, and further in view of Urban et al. (US20130146758A1).

Li does not teach a sprayer.
However, Urban, throughout the reference and especially at [0091], teaches spraying the MALDI, which renders obvious using a sprayer.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a sprayer, as taught by Urban, in the apparatus of Li, as modified by Zhang.
One of ordinary skill in the art would have been motivated to have used a sprayer, as taught by Urban, in the apparatus of Li, as modified by Zhang, because both sprayers or pipettes are routinely used to deposit material on a plate.
One of ordinary skill in the art would have a reasonable expectation of success, because Urban teaches spraying the material.
Claims 2, 9-10,  and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., Bead Extractor Assisted Ready to Use Reagent System (BEARS) for Immunoprecipitation Coupled to MALDI-MS, Analytical Chemistry, 2017, A-F in view of Zhang et al (US2012/0252088), as evidenced by Maldi biotyper CA system, https://www.bruker.com/fileadmin/user_upload/8-PDF-Docs/Separations_MassSpectrometry/Literature/Brochures/1857366_MALDI_Biotyper_CA_brochure_01-2018_ebook.pdf, pages 1-12, as applied to claim 1, and further in view of Lim et al. (US20090286286A1).

Moreover, Lim, throughout the reference and especially at [0206] teaches optimizing bead and well size, so that one bead can be captured per well.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have captured one bead per well, as taught by Lim, in the apparatus of Li, as modified by Zhang.
One of ordinary skill in the art would have been motivated to have captured one bead per well, as taught by Lim, in the apparatus of Li, as modified by Zhang, because Lim teaches optimizing the beads per well rendering the variable a results effective variable.
One of ordinary skill in the art would have a reasonable expectation of success, because Lim teaches including one bead per well.
With respect to claim 9, Li at abstract teaches using MALDI-TOF, which naturally is capable of ionizing the strongly bound sample molecules.  Lim, throughout the reference and especially at [0193], [0229], and [0621], teaches using a rater scanning using a MALDI-TOF mass spectrometer, which contains an ionizing laser.   Lim at id. teaches by raster scanning all the beads within the sample can be read sequentially.
With respect to claim 10, Li at 3835 teaches that there are a plurality of magnetic beads with bait molecules.  Lim at [0028]-[0029], [0071],  [0148], [0249], and [0251] teaches using a plurality of beads with different antibodies (bait molecules) that are unique to that set.   Lim at [0193] teaches using mass tags, which uniquely identifies each set.

With respect to claim 14, Lim at [0119], [0160], [0263], [0412], and [0422]-[0424] teaches that the beads can vary in diameter from nanometers and microns depending on application and teaches using beads in sizes of 1 micron to 100 microns, including 13 microns.  Since Lim teaches that the bead size can be optimized, it would be routine to optimize the size of the beads to nominally 40 microns. 
With respect to claim 15, Lim at [0043], [0246]-[0247], [0267], [0377] teaches that aptamers can be used instead of antibodies. Lim at [0027], [0033], [0060]-[0061], [0086], [0167]-[0168], [0192]-[0194], [0197], [0233], and [0239] teaches that the bait molecules 
With respect to claim 16, Lim at [0043] and [0376] teaches that the ligand can be attached to the bead covalently and that the ligand can be an antibody.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/31/2020, with respect to the 35 U.S.C. 112(b) have been fully considered and are not persuasive.  The terms are still relative language and it is unclear what qualifies as relatively strong and weak.
 Applicant’s arguments, see Remarks, filed 10/31/2020, with respect to the 35 U.S.C. 103(a) have been fully considered and are not persuasive.  Applicant argues that the filter has advantages such as allowing the beads to be retained; however, this is not an unexpected result of a filter, which generally allows beads to be retained on it.  Applicant argues that the filter bottom supports different configurations; however, while these configurations are present in the drawings, these are not commensurate in scope with the claims.  Applicant argues that they have not invented microtiter plates with filters; however, they are a key component.  However, since they were known in the art and do not appear to have any unexpected result, this is not persuasive.  Applicant argues that Li is a very different type of assay that does not deal with flowing liquids in and out. Applicant is reminded that this feature is an intended use and that Zhang is relied upon to teach it. Applicant arguments towards Kim are moot. Applicant does not argue the dependent claims independently.   
The double patenting rejection is withdrawn in light of the terminal disclaimer.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641